Pee Curiam.
On reaching this case for final disposition, we find that the clerk’s certificate to the transcript certifies that certain numbered pages contain “a correct transcript of the record of the judgment” in the above entitled cause, “and true and correct recitals of all such papers and proceedings in said cause, as appears upon the records and files” of his office “that have been directed to be included in said transcript by the written demands of the said parties,” without stating that it contains correct copies of such papers and proceedings. Under the settled practice of this court, this appeal must be dismissed because of such defective certificate. See Dees v. Cassels, 54 Fla. 485, 44 South. Rep. 1013, and authorities there cited, and Globe & Rutgers Fire Ins. Co. v. Lewallen, 56 Fla. 306, 47 South. Rep. 795.
Appeal dismissed.
All concur.